As filed with the Securities and Exchange Commission on January 5, 2016 Registration No. 333-146305 Registration No. 333-169202 Registration No. 333-184025 Registration No. 333-196559 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 Registration Statement No. 333-146305 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 Registration Statement No. 333-169202 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 Registration Statement No. 333-184025 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 Registration Statement No. 333-196559 UNDER THE SECURITIES ACT OF 1933 First Capital Bancorp, Inc. (Exact name of registrant as specified in its charter) Virginia 4222 Cox Road, Glen Allen, Virginia 23060 11-3782033 (State or other jurisdiction of incorporation or organization) (Address of principal executive offices, including zip code) (I.R.S. Employer Identification No.) First Capital Bancorp, Inc. 2000 Stock Option Plan First Capital Bancorp, Inc. 2010 Stock Incentive Plan (Full title of the plans) James C. Cherry Chief Executive Officer Park Sterling Corporation 1043 East Morehead Street, Suite 201 Charlotte, NC 28204 (704) 716-2134 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: P. Christian Scheurer, Esq. McGuireWoods LLP 201 North Tryon Street Charlotte, North Carolina 28202 Phone: (704) 343-2000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☑ (Do not check if a smaller reporting company) EXPLANATORY NOTE First Capital Bancorp, Inc. (the “Registrant”) is filing these Post-Effective Amendments related to the following registration statements on Form S-8 (each a “Registration Statement” and, collectively, the “Registration Statements”) to deregister any and all shares of the Registrant’s common stock (“Common Stock”), registered but remaining unsold or otherwise unissued under each Registration Statement as of the date hereof: ● Registration Statement on Form S-8 (No. 333-146305), filed with the Securities and Exchange Commission on September 26, 2007, pertaining to the registration of 338,484 shares of Common Stock issuable under the First Capital Bancorp, Inc. 2000 Stock Option Plan; ● Registration Statement on Form S-8 (No. 333-169202), filed with the Securities and Exchange Commission on September 3, 2010, pertaining to the registration of 150,000 shares of Common Stock issuable under the First Capital Bancorp, Inc. 2010 Stock Incentive Plan (the “2010 Plan”); ● Registration Statement on Form S-8 (No. 333-184025), filed with the Securities and Exchange Commission on September 21, 2012, pertaining to the registration of 360,000 shares of Common Stock issuable under the 2010 Plan; and ● Registration Statement on Form S-8 (No. 333-196559), filed with the Securities and Exchange Commission on June 6, 2014, pertaining to the registration of 378,000 shares of Common Stock issuable under the 2010 Plan. On January 1, 2016, pursuant to the Agreement and Plan of Merger dated as of September 30, 2015 by and between the Registrant and Park Sterling Corporation (“Park Sterling”), the Registrant merged with and into Park Sterling, with Park Sterling being the surviving entity (the “Merger”). As a result of the Merger, the Registrant has terminated all offerings of Common Stock pursuant to the Registration Statements. In accordance with an undertaking made by the Registrant in the Registration Statements to remove from registration, by means of a post-effective amendment, any securities of the Registrant which remain unsold at the termination of the offerings under the Registration Statements, the Registrant hereby removes from registration any and all shares of Common Stock registered under the Registration Statements that remain unissued or unobligated as of the effective time of the Merger. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused these post-effective amendments to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Charlotte, State of North Carolina, on this 5th day of January, 2016. FIRST CAPITAL BANCORP, INC. By: Park Sterling Corporation (successor to First Capital Bancorp, Inc.) By: /s/ David L. Gaines David L. Gaines Chief Financial Officer
